          Case 1:19-cr-00869-ER Document 22 Filed 02/17/20 Page 1 of 2


                                                   U.S. Department of Justice

                                                   United States Attorney
                                 2/18/2020
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   February 17, 2020
BY ECF
The Honorable Edgardo Ramos                                                                    X
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                   2/18/2020
              Re:    United States v. Neil Cole, 19 Cr. 869 (ER)

Dear Judge Ramos:

        The Government and counsel for defendant Neil Cole jointly and respectfully write to
propose an agreed-upon schedule governing pre-trial matters in the above-captioned case. The
parties respectfully request that the Court adopt the proposed schedule.

   On or before March 2, 2020:      Pretrial motions due
   
   Eight weeks before trial:        Government expert disclosures due

   Seven weeks before trial:         Government 404(b) notice due
   
   Five weeks before trial:         Defense expert disclosures due
                                    Defense produces any Rule 16 (earlier if voluminous)
                                    Defense and Government both sign acceptable custodian
                                    stipulations
   
   Four weeks before trial:         With Government’s receipt of reasonable authenticity and/or
                                    business records stipulations, Government produces witness
                                    list, 3500, Giglio, and exhibits (identified as of that date)
                                    Defense provides notice of any advice of counsel defense

   Two weeks before trial:          Defense produces witness list and Rule 26.2 materials
   
   en days before trial:           Defense exhibits (identified as of that date), including both
                                    (a) any non-impeachment exhibits to be offered through
                                    Government witnesses or otherwise during the
                                    Government’s case; and (b) any exhibits to be offered in the
                                    defense case
         Case 1:19-cr-00869-ER Document 22 Filed 02/17/20 Page 2 of 2
The Honorable Edgardo Ramos
February 17, 2020
Page 2 of 2



                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney
                                          Southern District of New York

                                    By:   ___/s/______________________
                                          Edward Imperatore/Scott Hartman/Jared Lenow
                                          Assistant United States Attorneys
                                          Southern District of New York
                                          (212) 637-2327/2527/1068

cc:   Counsel of Record (via ECF)
